Citation Nr: 0918594	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  96-14 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The Veteran had active service from June 1977 to September 
1980, and from January 1991 to October 1991, as well as 
unverified reserve component service.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions of the San Juan, Puerto Rico Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Board 
Remanded the appeal in December 2002, October 2004, and June 
2008.

After the Board Remanded the appeal in June 2008, the RO 
granted service connection for right knee disability.  No 
issue regarding the claim for service connection for a right 
knee disorder is before the Board on appeal at this time.

The Veteran requested a Travel Board hearing.  A hearing was 
conducted by an Acting Veterans Law Judge in June 2003.  The 
individual who presided over the hearing is no longer 
employed by the Board.  The Veteran was so informed in a 
letter issued by the Board in October 2007, and the Veteran 
was afforded an opportunity to request a new hearing.  As 
noted in the Board's June 2008 Remand, the Veteran did not 
respond to that letter.  Appellate review may proceed.


FINDINGS OF FACT

1.  The Veteran did not seek treatment for neck pain during 
his first period of active service, but did seek private 
medical treatment for neck pain in 1988, about eight years 
after his separation from his first period of service.  

2.  The Veteran was treated for neck muscle spasm on a one-
time basis in January 1991, during his second period of 
service, but no chronic disorder was demonstrated.

3.  The Veteran was not again treated for a neck disorder 
until June 1993, when more than one year had elapsed after 
his October 1991 service discharge. 


CONCLUSION OF LAW

The Veteran did not incur a cervical spine disorder during 
active military service, nor may such incurrence be presumed.  
38 U.S.C.A. §§1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service 
connection for a cervical spine disorder.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Before 
considering the merits of the appeal, the Board must consider 
whether VA's duties to notify and assist the Veteran have 
been met.

A.  Duty to notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Because the notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability, notice of the evidence required to substantiate a 
claim for service connection must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006).    

In this case, the Veteran's claim arose prior to enactment of 
the VCAA in 2000, so no notice under the VCAA was issued to 
the Veteran until after the initial unfavorable decision in 
the case.  However, the Veteran was notified of the enactment 
of the VCAA, and VA's duties to the Veteran under that Act, 
by letters issued in October 2005 and July 2008.  Any defect 
as to the content of notice to the Veteran was corrected by 
these letters.  Moreover, the Veteran's testimony at a 1996 
personal hearing and at the June 2003 Travel Board hearing 
reflect that the Veteran was aware of elements he was 
required to prove to establish service connection for a 
cervical spine disorder.  

An attachment to the April 2007 supplemental statement of the 
case notified the Veteran of law and regulations governing 
determination of the degree of disability and the effective 
date of a grant of service connection.  Thus, the lack of 
notice on these two elements is the only defect as to the 
content of the notice provided to the Veteran.  Such omission 
is harmless, given that benefit is being denied, and hence no 
evaluation or effective date will be assigned.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The initial unfavorable decision was issued prior to 
enactment of the VCAA, but the claim has been readjudicated 
several times since notices compliant with the VCAA were 
sent.  Therefore, any defect as to the timing of VCAA notice 
has been cured.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA 
notification duties to the Veteran to the extent necessary.  
A remand for additional notification or development would 
only result in unnecessarily delaying this matter with no 
benefit flowing to the Veteran.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


B.  Duty to assist

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Veteran's service treatment records and service personnel 
records have been obtained.  Each provider of post-service 
non-VA treatment identified by the Veteran has been requested 
to release records to VA.  VA treatment records have been 
obtained.  The Veteran has been provided VA examinations.  VA 
opinions as to the etiology of the Veteran's current cervical 
spine disabilities have been obtained.  

Further, the Veteran has provided testimony during two 
hearings, one before a hearing officer at the RO, and one 
before the Board.  

The record does not indicate that there is any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  The Veteran has not 
indicated that he has applied for disability benefits from 
any source other than VA.  The Veteran has not identified any 
private provider or facility from which available records 
might be obtained.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Law and regulations applicable to a claim for service 
connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Active 
military, naval, or air service includes any period of active 
duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty, or any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24); 38 C.F.R. § 3.6(a), (d).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.   38 C.F.R. § 3.310.    Additionally, service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307), and 
the Veteran presently has the same condition.  There is a 
presumption applicable for service connection for arthritis, 
if manifested within one year following service separation.  
Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  The fact that an injury was 
incurred in service does not, alone, warrant an award of 
service connection, in the absence of evidence that the in-
service injury results in current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (noting that service 
connection may not be granted unless a current disability 
exists).

A Veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding Veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
Veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible).  
In each case, the Board must apply a two-step analysis, and 
first determine whether the claimed disorder is the type of 
injury or disease for which lay evidence is competent 
evidence.  If so, the Board must weigh that evidence against 
the other evidence of record, including evidence such as any 
in-service record documenting the injury or disease. 

Facts and analysis

The service treatment records from the Veteran's first period 
of service are devoid of any notation that he manifested or 
sought treatment for neck pain or a cervical spine disorder.  
The report of Examination for purposes of service discharge, 
conducted in May 1980, describes the Veteran's spine as 
normal.  The Veteran did not identify neck pain as a problem 
on the portion of the medical history he completed at that 
time.  Moreover, May 1984 periodic examination conducted for 
purposes of reserve component enlistment fails to disclose a 
medical diagnosis of a spine disorder.  The Veteran did not 
report neck pain in the portion of the medical history he 
completed for purposes of that examination.  Thus, the 
service treatment records of the Veteran's first period of 
service, and records proximate to that service, are 
unfavorable to the Veteran's claim for service connection for 
a cervical spine disorder, since no such disorder was 
manifested in service or within a presumptive period.

In June 1988, a private physician signed a certification 
regarding when the Veteran was medically cleared to return to 
work following complaints of severe neck and back muscle 
spasm.  The physician did not specify the etiology or onset 
of the Veteran's complaints of neck muscle spasm.  This 
evidence is unfavorable to the Veteran's claim, since this 
evidence demonstrates that the Veteran first complained of 
neck pain after his first period of service and prior to 
induction into his second period of service.

Shortly after the Veteran entered active service in January 
1991, he complained of neck pain.  The Veteran reported that 
he had such symptoms "on occ[asion] with stress or 
exercise."  The Veteran denied any trauma prior to the onset 
of the symptoms.  A diagnosis of mild torticollis was 
assigned.  The Individual Sick Slip for this treatment noted 
that the Veteran should have P[hyscial]T[raining] at his 
"own pace" for 24 hours.  

The remainder of the records from that period of service are 
negative for similar complaints.  The report of September 
1991 separation examination discloses that the Veteran's 
spine was described as normal.  On the portion of the medical 
history the Veteran completed, he noted several complaints, 
such as not sleeping, but he did not describe neck pain.  

In a claim for VA benefits submitted in October 1991, the 
Veteran referenced a knee disorder, but did not mention a 
cervical spine disorder.  

At the time of the Veteran's first post-service VA 
examination, in April 1992, the Veteran complained of knee 
pain.  He did not seek service connection for a neck disorder 
and he did not report a neck or spine disorder.  The VA 
general medical examination conducted at that time shows that 
the neck was found to be essentially negative.  

Private clinical records reflect that, in June 1993, the 
Veteran complained of neck pain.  The provider indicated that 
the neck pain began the day before.  The Veteran attributed 
the neck pain to lifting while on reserve component service.  
A diagnosis of muscle strain was assigned for the Veteran's 
complaints of neck and shoulder pain.  

In September 1993, the Veteran complained of occasional 
numbness in the right arm.  A possible diagnosis of carpal 
tunnel syndrome was assigned.  Initial radiologic examination 
of the cervical spine in October 1993 disclosed no changes of 
the vertebrae at C5-C6, although there was narrowing of the 
C5-C6 disc space, which the interpreting provider suggested 
might be due to lordosis caused by muscle spasm.  In October 
1993, approximately two years following the Veteran's October 
1991 service discharge, private magnetic resonance imaging 
(MRI) of the cervical spine disclosed a herniated nucleus 
pulposus at C5-C6.  VA treatment records dated in November 
1993 and thereafter disclose a diagnosis of central disc 
herniation, C5-C6.  

In February 1994, the Veteran sought service connection for a 
back and cervical disorder.  At that time, the Veteran 
reported that he had been treated for his neck and back by 
VA, by Dr. M., and by Dr. Del P.  October 1993 treatment 
notes from Dr. Del P. state that onset of neck and right 
upper extremity pain was one month earlier (x 1 month).  An 
October 1993 medical statement from Dr. R. Del P. states that 
the Veteran "has persistent neck and right upper extremity 
pain secondary to a cervical disc herniation."  

At the time of the December 1996 personal hearing, the 
Veteran testified that he had neck pain which began while in 
the Persian Gulf.  He stated that the providers did not 
conduct radiologic examinations because there was no 
equipment for MRI.  He denied ever having neck problems prior 
to 1991.  The credibility of the Veteran's testimony is 
diminished by the fact that it conflicts with the Veteran's 
contemporaneous statements in June 1993 and October 1993 in 
which he gave an account of more recent onset.  His testimony 
is further contradicted by the 1988 treatment record for neck 
pain which reflects that he did in fact have symptoms 
involving the neck prior to 1991.  

On VA examination conducted in September 2006, the Veteran's 
service treatment records from 1977 through 1980 and in 1991 
were reviewed.  The examiner noted that there was no evidence 
of neck pain until June 1988, several years after the 
Veteran's first separation from service.  The examiner stated 
that the episode of neck pain in service in January 1991, not 
associated with trauma, was acute and transitory.  The 
examiner concluded that the etiology of the Veteran's current 
cervical spine disc herniation was in June 1988.

On Remand, the Veteran's periods of reserve component 
enlistment were verified.  On VA examination conducted in 
December 2008, the Veteran again reported that cervical spine 
pain began in service, and was unrelated to any trauma.  The 
examiner concluded that the Veteran's cervical degenerative 
joint disease and cervical strain were less likely than not 
due to any service-connected disorder.  The examiner further 
opined that the cervical degenerative joint disease was 
related to aging, and "could have" had an onset in service 
"because it is slow in onset and evolution."  This opinion 
is unfavorable to the Veteran, however, since the opinion 
makes it clear that speculation is required to establish any 
relationship between any of the Veteran's current cervical 
spine disorders and his service.  

The service treatment records, reserve component service 
records, VA examination reports, and most post-service 
private clinical records are unfavorable to the Veteran.  By 
resorting to speculation, it is possible that a cervical 
spine disorder was incurred during a period of performance of 
reserve service.  However, the Veteran has not alleged or 
testified that he incurred any injury during a period of 
reserve service that caused a current cervical spine 
disorder.  The Veteran's own testimony, at two hearings, is 
against such a finding.  

The record also establishes that there is no link between the 
Veteran's current cervical spine disorders and his second 
period of service, except through resort to the speculation 
that a cervical spine disorder "could have" been present 
during a period of active service, since such a disorder 
evolves slowly and may have preceded disc herniation present 
on MRI in October 1993.  However, service connection may not 
be awarded on the basis of speculation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  If cervical spine 
degenerative joint disorder (arthritis) had been manifested 
to a 10 percent degree in 1992, within one year following the 
Veteran's separation from his second period of service, the 
law governing service connection would authorize a grant of 
service connection.  However, the preponderance of the 
evidence establishes that no cervical spine disorder was 
medically diagnosed or manifested to a 10 percent degree 
until after more than one year elapsed after the Veteran's 
service.  

The only evidence favorable to the Veteran's claim is his own 
allegation that neck pain became chronic and continuous 
during his second period of active service.  However, the 
Veteran's assertion is not supported by the service treatment 
records, which disclose that the Veteran did not report neck 
pain during the period form February 1991 to October 1991, or 
during a September 1991 separation examination, or until June 
1993.  The conflict between the contemporaneous records and 
the Veteran's current statements renders the current 
statements not credible.  

The preponderance of the evidence is against the claim.  In 
reaching its determination on this issue, the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against this claim, under 
all applicable theories of entitlement, reasonable doubt is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  The claim is denied.  


ORDER

The appeal for service connection for a cervical spine 
disorder is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


